Title: From Alexander Hamilton to James Wilkinson, 18 February 1800
From: Hamilton, Alexander
To: Wilkinson, James


          
            Sir
            N. York feby. 18th. 1800
          
          I herewith transmit to you for Distribution at the Several posts on the Western frontier 15 copies of the contract with Mr. Jas. OHara—Niagara—which have been sent me by the situation of Niagara admitting of a more direct communication I have to avoid delay caused a cop one to be sent to Major Rivardi—
          With great consideration &c
           Genl. Wilkinson—
        